                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


 EDMARK AUTO, INC., CHALFANT
 CORP.                                            Case No. 1:15-cv-00520-BLW

                       Plaintiffs,               ORDER

          v.

 ZURICH, INC., UNIVERSAL
 UNDERWRITES SERVICE CORP.,

                       Defendant.


         On December 14, 2018, the Court held a status conference for the purpose of

setting a trial date in this matter. Based on that conference, the Court issues the following

order:

         NOW THEREFORE IT IS HEREBY ORDERED that the following deadlines and

procedures shall govern the remainder of this litigation:

1. Trial Date: An 11-day trial shall be set for June 7, 2019, at 1:30 p.m. in the Federal

   Courthouse in Boise, Idaho. Beginning on day two, trial shall begin at 8:30 a.m. and

   end at 2:30 p.m., with two fifteen-minute breaks.

2. Telephonic Status Conference: A telephonic status conference will be held on

   February 4, 2019 at 11:00 AM mountain time to discuss setting a pre-trial conference.




ORDER - 1
   Plaintiffs are directed to coordinate the call and contact the Court with all of the

   Parties on the line at 208-334-1891.

3. Witness Lists: The parties shall exchange witness lists on or before May 9, 2019.

   The witness lists shall contain the material listed in F.R.C.P. 26(a)(3)(A)&(B), and

   shall include a full summary, not just the subject, of the witnesses’ expected

   testimony.

4. Exhibit Lists, Exhibits, Proposed Voir Dire, Proposed Jury Instructions, Trial Briefs

   and Motions in Limine: All exhibit lists, proposed voir dire, proposed jury

   instructions, trial briefs, and motions in limine shall be filed with the Court on or

   before May 9, 2019. On the same date the parties shall exchange all trial exhibits, but

   shall not provide them to the Court until the day of trial. Counsel shall only provide

   the Court with a set of original pre-marked exhibits. Because of the use of electronic

   evidence presentation systems, it is unnecessary to provide any copies. Counsel may

   wish to have available in the courtroom a copy of any exhibits which the Court may

   find difficult to review through the evidence presentation system. The exhibit lists

   shall follow the guidelines set out in Local Rule 16.3(f) to the extent it is not

   inconsistent with this Order. The exhibit lists shall be prepared on form provided by

   the Deputy Clerk, with sufficient copies for the Judge, the Deputy Clerk, and the Law

   Clerk. Exhibit numbers 1 through 999 shall be reserved for joint exhibits; exhibit

   numbers 1000 through 1999 shall be reserved for plaintiff’s exhibits; exhibit numbers

   2000 through 2999 shall be reserved for the first defendant listed on the caption;

   exhibit numbers 3000 through 3999 shall be reserved for the second defendant listed

ORDER - 2
   on the caption; and so on. Counsel shall review their exhibits, determine any

   duplication, and jointly mark and stipulate to the admission of those exhibits that both

   sides intend to offer and rely upon. The proposed jury instructions shall follow the

   guidelines set out in Local Rule 51.1 to the extent it is not inconsistent with this

   Order. Additionally, counsel shall provide a clean copy of the Jury Instructions to the

   Court in Word format and emailed to BLW_orders@id.uscourts.gov.

5. Settlement/Mediation Deadline: The parties agree that they shall notify the Court on

   or before January 31, 2019 that the case has either settled or will definitely go to trial.

6. Trial Procedures:

          a. The Court will generally control voir dire, and counsel will be limited to

              20-30 minutes. Counsel are cautioned not to repeat questions already asked

              by the Court or other counsel and are advised that the Court will not permit

              voir dire which appears intended to influence the jury rather than explore

              appropriate concerns with a juror’s ability to be fair and impartial.

          b. Counsel shall exercise good faith in attempting to reach a stipulation on

              undisputed facts and admission of exhibits.

          c. During trial, the jury will be in the box hearing testimony the entire trial

              day between 8:30 a.m. and 2:30 p.m., except for two standard fifteen

              minute morning and afternoon recesses.

          d. During the time the jury is in the jury box, no argument, beyond one-

              sentence evidentiary objections, shall be allowed to interrupt the flow of

              testimony. Almost all objections should be stated in one to three words

ORDER - 3
            (“hearsay”, “asked & answered”, “irrelevant”, etc.). If counsel have matters

            that need to be resolved outside the presence of the jury, they are to advise

            the Court and counsel prior to the issue arising during trial so that it can be

            heard during a recess, or before or after the jury convenes. Where the need

            for such a hearing cannot be anticipated, the Court will direct the

            examining counsel to avoid the objectionable subject and continue on a

            different line of questioning so that the objection can be argued and

            resolved at the next recess. To avoid late-night sessions, counsel are

            advised to bring up all anticipated evidentiary questions in their pretrial

            briefs.

                  i. Examples of improper objections: “I object to that question, Your

                      Honor, because I am sure that Charlie Witness did not read that

                      document very carefully before he signed it”; or, “I object, Your

                      Honor, because Charlene Witness has already testified that she

                      can't remember”. These “speaking objections” would suggest an

                      answer.

        e. Counsel shall have enough witnesses ready to ensure a full day of

            testimony. If witnesses are unavoidable delayed, counsel shall promptly

            notify the court and opposing counsel.

        f. When counsel announce the name of a witness called to testify, the Court or

            the clerk will summon the witness forward to be sworn, the clerk will

            administer the oath and, after the witness is seated, ask the witness to state

ORDER - 4
            her or his name and spell her or his last name for the record. I will then

            indicate to counsel that she or he may inquire of the witness.

        g. Please do not address parties or witnesses (including your own) by her or

            his first name unless such familiarity is clearly appropriate, and is not likely

            to be offensive to the witness or any juror. In case of doubt, don’t.

        h. Your clients and your witnesses should be instructed that they should

            always refer to you and opposing counsel by last names.

        i. You are responsible to advise your clients, your witnesses and everyone

            associated with your client to avoid all contact with the jurors. This

            prohibition includes seemingly innocuous behavior like riding on an

            elevator with a juror, saying hello to a juror, or even acknowledging the

            juror’s presence.

        j. I try to conduct at least 2 or 3 informal jury instruction conferences off the

            record to try and resolve most differences by agreement. Those sessions

            will be held at the end of the trial day and may stretch into the evening. At

            the end of those sessions, we will have refined the issues of contention so

            that I can give you a set of my final instructions and you can state your

            objections on the record.




ORDER - 5
            DATED: December 17, 2018


            _________________________
            B. Lynn Winmill
            Chief Judge
            United States District Court




ORDER - 6
